Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration under AFCP 2.0 filed on February 19, 2021 was received and entered.  Claims 1, 13, and 16 were amended.  Claims 24 and 25 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The provisional nonstatutory double patenting rejection over claims 1 and 4-9 in view of claims 1, 4-7, and 9 of copending Application No. 15/836299 in view of Yasunaga et al. and Potega has been withdrawn in view of the filing of the terminal disclaimer on February 19, 2021.

Election/Restrictions
Claim 1 as amended is allowable. The restriction requirement for species, as set forth in the Office action mailed on August 23, 2019, has been reconsidered in view of the allowability of claims to the elected invention/species pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that was amended to be commensurate in scope with the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 13-18 and 20, directed to a different species are no longer withdrawn from consideration because the claims have been amended to be commensurate in scope to be considered for a rejoinder with the allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Reade in view of Yasunaga et al, Richardson et al., Hokari, and Potega on claims 1, 4-6, 21 and 22 are withdrawn, because independent claim 1 has been amended and Applicant’s arguments.

The claim rejection under 35 U.S.C. 103 as unpatentable over Reade et al., Richardson et al., Yasunaga et al., Richardson et al., Hokari, and Potega as applied to claim 1 and further in view of Slippy et al. on claims 7 and 8 are withdrawn, because independent claim 1 has been amended and Applicant’s arguments.

The claim rejection under 35 U.S.C. 103 as unpatentable over Reade et al., Richardson et al., Yasunaga et al., Richardson et al., Hokari, and Potega as applied to claim 1 and further in view of Yang, Doshi et al., Lewallen et al., Sada, or Schubert et al. on claims 9, 10, 12, 23, and 24 respectively are withdrawn, because independent claim 1 has been amended and Applicant’s arguments.

	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a portable power case comprising a hard case, at least two leads, or at least one access port and at least one lead connected to a PCB, wherein at least one lead includes a connector portion and a wiring portion where a flexible helical spring is provided around the wiring portion and held securely in the portable power case such that a portion of the helical spring is positioned outside and inside the portable power case as defined by and in combination within the limitations of independent claims 1, 13 and 16.  The cited prior art of Slippy et al. does not reasonably recognize or make obvious the helical spring to be provided around the wiring portion wherein the flexible helical spring is held securely in the portable power case such that a portion of the spring is positioned both inside and outside of the portable power case to provide omnidirectionality as argued by Applicant. It would not be obvious to also position the spring inside the case as the interior would not be prone to the same conditions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727